           Case 1:20-cv-00953-JGK Document 31
                                           30 Filed 03/19/21
                                                    03/18/21 Page 1
                                                                  3 of 2
                                                                       4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



GARRICK MEIKLE,

                                   Plaintiff,

             v.                                           Civ. No.: 1:20-cv-00953 (JGK)
                                                      I
                                                          Revised Scheduling Order
TRANSACTION          NETWORK            SERVICES,
INC.,

                                         Defendant.




       This Revised Scheduling Order is adopted in accordance with Rule 26(f) of the Federal

Rules of Civil Procedure.

                            Task                                 To Be Completed By:


   Completion of fact discovery                             June 30, 2021

   Parties to submit pre-motion letters requesting July 23, 2021
   permission to file a motion for summary judgment
   Parties respond to pre-motion letters                    August 2, 2021

   Deadline for dispositive motions                         August 20, 2021

   Completion of expert discovery                           60 days after the Court issues a
                                                            ruling on Defendant’s motion for
                                                            summary judgment
   Deadline for joint pre-trial order                       Three weeks after the completion
                                                            of expert discovery.
   Trial                                                    The parties shall be ready for trial
                                                            on 48 hours’ notice, on or after
                                                            two weeks following submission
                                                            of the joint pre-trial order.
            Case 1:20-cv-00953-JGK Document 31
                                            30 Filed 03/19/21
                                                     03/18/21 Page 2
                                                                   4 of 2
                                                                        4




SO ORDERED:
  /s/ John G. Koeltl
Hon. John G. Koeltl, U.S.D.J.

        March 19
Dated: ______________, 2021
       New York, New York


4817-2437-0657, v. 1
